Citation Nr: 0019707	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-07 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army, 
United Stated Armed Forces of the Far East (USAFFE), between 
December 1941 and June 1946.  He was a prisoner of war (POW) 
from April 1942 to July 1942.  The veteran died in May 1996.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Manila, Philippines.


FINDINGS OF FACT

1. The veteran served with the Philippine Commonwealth Army, 
USAFFE, between December 1941 and June 1946; he died in 
May 1996.  

2. The appellant is the veteran's widow.


CONCLUSION OF LAW

As the spouse of a veteran with solely Philippine service, 
the appellant does not qualify for dependents' educational 
benefits.  38 U.S.C.A. §§ 3501, 3565 (West 1991); 38 C.F.R. 
§§ 3.8(b)(c)(d), 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the laws of the United States, veterans benefits, like 
other social welfare benefits, are funded by tax revenues.  
Essentially, they transfer funds from the United States' 
taxpayers to persons the United States Congress deems worthy, 
or in need of financial assistance.  The Congress has broad 
leeway in determining who is qualified to receive this type 
of benefit.  Quiban v. Veterans Administration, 928 F.2d 1154 
(D.C. Cir. 1991).

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the child of a veteran of the 
Philippine Commonwealth Army or Philippine Scout as defined 
in 38 C.F.R. § 3.8(b), (c), or (d), but not the spouse or 
surviving spouse of such a veteran, will have basic 
eligibility for dependents' educational assistance if the 
veteran 1) was discharged from service under conditions other 
than dishonorable, or died in service; and 2) has a permanent 
total service-connected disability; or 3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or 4) died as a result of a service 
connected disability. 38 U.S.C.A. §§ 3501, 3565 (West 1991); 
38 C.F.R. § 3.807 (1999).

The evidence of record demonstrates that the veteran served 
with the Philippine Commonwealth Army, USAFFE, between 
December 1941 and June 1946; he was a POW from April to July 
1942, and he had no recognized guerrilla service.  

The veteran died in May 1996 due to cardio pulmonary arrest.  
The underlying cause of death was multiple organ failure.  
Conditions contributing to the cause of death were 
malnutrition, irritable bowel syndrome, and parasitism.  

By a November 1997 rating decision, service connection for 
the cause of the veteran's death was granted, and basic 
eligibility to Dependent's Education Assistance under 
38 U.S.C.A. Chapter 35 was established.

Because the United States Congress specifically excluded the 
spouses of Philippine veterans from the legislation which 
enables VA educational benefits, and the appellant claim is 
based on her status as a spouse of a Philippine veteran, she 
does not qualify for such benefits.  38 U.S.C.A. § 3565; 38 
C.F.R. § 3.807(b).

Because the law and not the evidence is dispositive, the 
claim must be denied because of the lack of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Basic eligibility for dependents' educational benefits is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

